Citation Nr: 1227984	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  11-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder with anxiety and depression, and dysthymia. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from June 2000, to August 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).

The RO characterized the issue as entitlement to service connection for a psychiatric disorder, to include PTSD and depression.  The Board has characterized the current claim as one for an acquired psychiatric disorder to include the specific psychiatric diagnoses the Veteran has received during the appeal.  This ensures that all manifestations of the Veteran's psychiatric disorder are considered.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran failed to appear for a scheduled Board hearing without submitting any statement regarding good cause or a request to reschedule.  Accordingly, the Veteran is deemed to have withdrawn his hearing request, and the Board may proceed to adjudication of this appeal.  See 38 C.F.R. § 20.702(d) (2011).  


FINDINGS OF FACT

1.  There is no credible supporting evidence that the in-service stressor of being accused of rape occurred.  

2.  The probative and credible evidence of record does not indicate that any current acquired psychiatric disorder, to include PTSD, adjustment disorder with anxiety and depression, and dysthymia, is related to military service.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, adjustment disorder with anxiety and depression, and dysthymia, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  May 2009 and October 2009 letters were sent to the Veteran prior to initial adjudication of his claim, which met the requirements described above.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and service personnel records (SPRs) have been obtained.  Further, the RO requested additional personnel records necessary to verify the Veteran's alleged stressor of being falsely accused of rape in service.  In January 2010, The RO requested the records from the Department of the Navy Judge Advocate General.  The custodian of the records responded that no such records were available.  Additionally, VA provided the Veteran with a medical examination that was adequate because the examiner reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided a rationale for the ultimate medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD also requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).  There are several different avenues for substantiating an in-service stressor: (1) where PTSD is diagnosed during service; (2) where the Veteran engaged in combat with the enemy; (3) where the Veteran was a prisoner-of-war; (4) where there was an in-service personal assault; (5) where the alleged stressor has been verified; and (5) where there are lay statements regarding the stressor that is related to a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(1)-(4); Stressor Determinations, 75 Fed. Reg. 39,843, 39,852.  The procedures and regulations governing each avenue are slightly different. 

Here, the Veteran has alleged a psychiatric disorder, including PTSD, due to the following stressors: being falsely accused of rape and enduring the subsequent investigation, adjudication, and social aftermath.  The evidence of record does not show, and the Veteran has not alleged, that he participated in combat with the enemy, that he was a prisoner of war, or that he was subject to personal assault.  Additionally, the Veteran's stressors are not related to a fear of hostile military or terrorist activity.  Accordingly, the alleged stressors must be verified. 

The Veteran's statements alone are not sufficient to establish the occurrence of the claimed stressor.  Rather, the statements must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  Accordingly, service records or other corroborative evidence must substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98  (1993).  A stressor need not be corroborated in every detail, however.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  A medical opinion diagnosing PTSD also does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142. 

In multiple STRs, including records dated February 2001, June 2004 July 2004, March 2005, September 2006, April 2007, and May 2007, the Veteran denied that he had psychiatric symptoms.  In the Report of Medical History completed by the Veteran in May 2007, he specifically denied ever having or having then "nervous trouble of any sort (anxiety or panic attacks)," "frequent trouble sleeping," and "depression or excessive worry."  See item #s 17a, d, and f.  

The Veteran's SPRs show that he received non-judicial punishment for assault in June 2004.  Evaluation reports from June 2005 to March 2006 reflect that the Veteran was above standards or met standards in all categories.  Evaluation reports from March 2006 to March 2007 reflect that the Veteran was the number one ranking "must promote" of seven outstanding Petty Officers Second Class.

A VA psychiatric examination was conducted in July 2009.  The Veteran reported that he was accused of rape while stationed in San Diego.  He asserted that he was given a trial, but was vindicated.  He stated that, despite being found not guilty, he was treated differently thereafter and had difficulty adjusting back into his routine.  He reported continued difficulties thereafter.  At the examination, the Veteran complained of symptoms including intrusive memories, sleep disturbance, feelings of isolation, and self-medication with alcohol.  The Veteran also reported that he was seen in the military for anger issues.  STRs were absent for a showing of such.  The Veteran was diagnosed with PTSD and a history of associated alcohol abuse.  
The examiner noted that the Veteran had symptoms associated with the allegations of rape, the trial, and his treatment thereafter.  

In October 2009, the Veteran's private psychiatrist, Dr. E., provided the Veteran with a diagnosis of adjustment disorder with anxiety and depression, and dysthymia.  In the report, it shows the Veteran reported that he was accused of rape in approximately June 2001.  Dr. E. noted symptoms that included feelings of alienation and paranoia as well as mixed depression and anxiety.  The Veteran indicated in that evaluation that he decided to give up on a career in the Navy and leave due to the social and psychological fallout from his being falsely accused of rape.  The psychiatrist opined that the Veteran's disorders were directly affected by the events that occurred on active duty.  Specifically, the treatment he received as part of his case related to the sexual assault allegations. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  Notably, there is no credible supporting evidence of an in-service stressor.  38 C.F.R. § 3.304(f).  A review of the Veteran's SPRs is negative for any indication of rape accusations or any related judicial proceedings, despite noting the Veteran's punishment for assault.  In other words, the fact that there was documentation of an assault that occurred in 2004 and yet no documentation of a rape charge and subsequent Court Martial, is evidence against that the Veteran was accused of rape during service; otherwise, it would have been documented in the SPRs.  Further, records repositories for histories of Navy judicial proceedings were also absent for entries reflecting any incidents involving the Veteran.  Last, the Veteran's evaluation reports do not mention any allegations of rape or trial, but indicate that he was performing at high levels.  All of these facts weigh against the Veteran's claim.  Without credible supporting evidence of the alleged in-service stressor, service connection may not be granted.  38 C.F.R. §§ 3.304(f); 4.125(a).  As such, the Veteran's claimed stressor cannot be verified, and service connection for PTSD cannot be established.

Second, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for any psychiatric disability other than PTSD.  There are various current psychiatric diagnoses of record, to include adjustment disorder with anxiety and depression and dysthymia.  But there is no in-service event, disease, or injury.  38 C.F.R. § 3.303(b).  The STRs are negative for psychiatric complaints.  Additionally, the Veteran denied psychiatric symptoms in entries dated June 2004, July 2004, March 2005, September 2006, April 2007, and May 2007.  The service discharge examination does not note any psychiatric abnormalities, and the Veteran specifically denied psychiatric symptoms.  It is not as though the service discharge report of medical history was silent for psychiatric symptoms, but that the Veteran denied such symptoms.

Where there is a lack of notation of a medical condition or symptoms where such notation would normally be expected, the Board may consider the absence of such references in the record as evidence that the condition or symptoms did not exist.  Buczynski v. Shinseki, 24 Vet. App. 221 223-24 (2011).  Here, the Veteran stated to his private psychiatrist that he left the service because he was having psychiatric issues related to the false allegations of rape.  Thus, it would be reasonable to expect that the Veteran would report the symptoms in his service discharge report of medical history, and not specifically deny such symptoms, which denial he did under penalty of perjury.  The Board accords the Veteran's statements at service discharge high probative value because they were created contemporaneously with service, which statements tend to be credible.  Also, the Veteran was not seeking compensation benefits at that time.

The first documented psychiatric diagnosis was in July 2009, nearly two years after service discharge, which is additional evidence against a finding that the Veteran's psychiatric disorder was incurred in service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  

The Board also finds that the Veteran's lay statements regarding being charged with rape and the psychiatric symptoms he experienced thereafter are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Although the Veteran's statements are competent, the statements are not credible because they refute the statements he made contemporaneously with service, wherein he denied any psychiatric symptoms on several occasions following the alleged 2001 rape charge, particularly at service discharge.  Again, the Veteran reported to the private examiner that he left service because of the false charge, and yet he denied ever having any psychiatric symptoms in May 2007-six years following the alleged rape allegation.  The Veteran has reported during the appeal that he experienced such symptoms while still in service.  Such allegation is not credible.

Additionally, the SPRs and STRs are silent for any allegations of rape or other behavioral issues, and independent records repositories cannot confirm the occurrences of events alleged by the Veteran.  Id.; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that interest in the outcome of a proceeding may affect the credibility of testimony, but does not affect competency to testify).  Thus, the Board finds that the Veteran's allegations of having psychiatric symptoms in service as a result of an accusation of rape are not credible, and they are rejected.  

The Veteran has provided competent statements that he has had nightmares, feelings of isolation, and alcohol abuse since service discharge.  However, service connection based on continuity of symptoms requires a notation of the disorder during service.  Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  As noted above, the Board finds that lay evidence does not establish in service psychiatric symptoms.  In summary, although there are currently diagnosed psychiatric disabilities, the evidence of record does not demonstrate any in-service event or psychiatric symptoms, and service connection for a psychiatric disorder, to include PTSD, adjustment disorder with anxiety and depression, and dysthymia, is not warranted. 

The Board notes that the VA examination report contains a positive nexus opinion; however, that opinion is based on the Veteran's alleged in-service stressor.  Because the Board has found that the alleged stressor is not credible, such medical opinion is rejected.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board "may reject a medical opinion that is based on facts provided by the veteran that have previously been found to be inaccurate ... [or] because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.").  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder with anxiety and depression, and dysthymia, is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


